and had a land use planning expert testify that the request conformed to
                the County's codes and the Enterprise master plan. The Enterprise Town
                Advisory Board, other neighboring property owners, and the Southwest
                Action Network, a community organization, opposed El Dorado's request,
                arguing that the project was too intense for the surrounding Rural
                Neighborhood Preservation area. After the public hearing, the Board
                denied El Dorado's zone change request and design review. El Dorado
                filed a petition for judicial review, which the district court denied, and this
                appeal followed.
                            This court reviews the Board's grant or denial of a rezoning
                request for an abuse of discretion and will affirm the Board's factual
                determinations if they are supported by substantial evidence.     City of Reno
                v. Citizens for Cold Springs, 126 Nev.            , 236 P.3d 10, 15-16 (2010).
                The Enterprise master plan sets forth competing goals for growth and
                development that guide rezoning decisions, including protecting low-
                density rural living as a lifestyle choice and providing opportunities for
                research and business park development. Thus, the master plan does not
                guarantee that a particular zoning district, density, or intensity of land
                use will be approved by the Board.
                            Although the zone change request conformed to the master
                plan and El Dorado presented evidence that supported its request, the
                Board also heard and considered evidence in opposition to the request.
                Because a zoning decision is discretionary, there is a "general reluctance
                to judicially intervene in zoning determination absent clear necessity."
                Nova Horizon, Inc. v. City Council of Reno,     105 Nev. 92, 96-97, 769 P.2d
721, 724 (1989). While the record may contain evidence contrary to the
                finding of the Board, this court will not reweigh the evidence or replace

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                    the Board's judgment as between two reasonably conflicting views.        See
                    NRS 233B.135(2); Nellis Motors v. State, Dep't of Motor Vehicles, 124 Nev.
1263, 1269-70, 197 P.3d 1061, 1066 (2008).
                                The Enterprise Town Advisory Board's concerns in opposition
                    to the project, as well as the issues raised by neighboring property owners
                    and the Southwest Action Network, constitute substantial evidence that
                    supports the Board's decision to deny El Dorado's zone change request and
                    design review. See Stratosphere Gaming Corp. v. City of Las Vegas,       120
Nev. 523, 529-30, 96 P.3d 756, 760-61 (2004) (explaining that substantial
                    and specific public opposition may constitute substantial evidence . to
                    support a zoning decision); see also City of Reno, 126 Nev. at , 236 P.3d
                    at 15 (defining substantial evidence as "that which a reasonable mind
                    could accept as sufficient to support a conclusion"). And despite
                    appellant's assertion otherwise, the Board's decision does not conflict with
                    the master plan, which sets forth the goals and policies for zoning
                    decision-making and allows for a range of possible zoning districts on
                    appellant's property. Accordingly, because the Board did not abuse its
                    discretion in denying the zone change request and design review, we
                    affirm the district court's order denying judicial review.
                                It is so ORDERED.



                                                                          J.
                                             Saitta


                                               '   J.
                    Gibbons




SUPREME COURT
       OF
    NEVADA
                                                           3
(0) 1947A effe544
                cc: Hon. Rob Bare, District Judge
                     Nathaniel J. Reed, Settlement Judge
                     Kaempfer Crowell/Las Vegas
                     Clark County District Attorney/Civil Division
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                   4
(0) 1947A e